980 S.W.2d 776 (1998)
The TEXAS ANIMAL HEALTH COMMISSION and John W. Holcomb, in his Official Capacity, Appellants,
v.
Julio Alfonso GARZA, Appellee.
No. 04-97-00793-CV.
Court of Appeals of Texas, San Antonio.
September 16, 1998.
Steve Snelson, Janine "Red" Balacki, Assistant Attorney General, Austin, for Appellant.
Larry R. Daves, Larry R. Daves & Associates, San Antonio, Ana Lisa G. Alvarez, Law Offices of Ana Lisa G. Alvarez, Rio Grande, for Appellee.
Before HARDBERGER, C.J., and DUNCAN and ANGELINI, JJ.

OPINION
DUNCAN, Justice.
The Texas Animal Health Commission and its former executive director, John Holcomb, appeal a judgment in favor of Julio Alfonso Garza. In reviewing the clerk's record, we discovered the case was filed in district court, but it was tried in the county court at law and the judge of that court signed the judgment. We therefore asked the parties to brief the issue of whether the judge who signed the judgment had authority to do so and, if not, whether the judgment is void. We conclude the trial judge possessed the requisite authority to act in the case.

PROCEDURAL BACKGROUND
Garza sued the Commission and Holcomb in 1990 for terminating his employment in retaliation for his filing a worker's compensation claim and in violation of his right to due process. Garza's petition, which was filed in the 229th Judicial District Court of Starr County, initially sought reinstatement, as well as $200,000 in compensatory and exemplary damages. By 1996, however, Garza sought actual damages in excess of $1,000,000.
Shortly before trial, in June 1996, the district court granted Garza's "Motion to Transfer to the Starr County Court at Law With Full Jurisdictional and Legal Authority of the 229th Judicial District." However, the district court did not transfer the case to the county court at law, and the presiding judge of the administrative region did not assign the judge of the county court at law to preside over the case. Rather, the district court's order merely stated "the Starr County Court at Law Judge should be appointed to preside over said cause with all the the [sic] authority of the 229th Judicial District Court." Thereafter, although all orders, as well as the judgment, were styled "in the 229th Judicial District Court of Starr County," they were signed by the judge of the Starr County Court at Law.

DISCUSSION
When this case was initially filed in 1990 and later when it was assigned to the judge of the Starr County Court at Law, the amount in controversy placed it outside the subject matter jurisdiction of the Starr County Court at Law. See Acts 1989, 71st Leg., 1st C.S., ch. 30, § 1, 1989 Tex. Gen. Laws 96, *777 amended by Acts 1991 72nd Leg., R.S., ch. 746, § 54, 1991 Tex. Gen. Laws 2620, 2634; TEX. GOV'T CODE ANN. §§ 25.003(c), 25.2162(a) (Vernon Supp.1998). By statute, however, "[a] ... statutory county court judge may hear and determine a matter pending in any district ... court in the county," and any order or judgment signed in this manner "is valid and binding as if the case were pending in the court of the judge who acts in the matter." TEX. GOV'T CODE ANN. § 74.094(a) (Vernon Supp.1998). Section 74.094(a) thus clearly authorizes a county court at law judge to hear cases and sign orders and judgments in cases pending in district courts in the same county. But may he do so when the case is outside his court's subject matter jurisdiction?
We have found no authority directly deciding this question. However, in addressing a related issue, the Texas Supreme Court discussed the 1985 enactment and 1987 amendment of section 74.094(a):
In recent years, the Legislature has made two significant changes in local court administration.... In 1985, ... they provided that within a county, district and statutory county court judges may exchange benches, sign a judgment or order in another court without transferring the case, and be subject to assignment of any trial or proceeding by the local administrative judge..... Two years later, a provision that these rules did not authorize a judge to act in a case over which his own court lacked jurisdiction was repealed.
Camacho v. Samaniego, 831 S.W.2d 804, 811 (Tex.1992). The Court then went on to interpret section 74.094(a) as "allowing a statutory county court judge to hear, determine, and sign a judgment in a matter pending in district court outside his court's jurisdiction without transferring the case." Id. (citing TEX. GOV'T CODE ANN. § 74.094(a) (Vernon Supp.1992)) (emphasis added). We view the supreme court's interpretation of section 74.094(a) as binding judicial dictum. See Ex Parte Harrison, 741 S.W.2d 607, 608-09 (Tex.App.Austin 1987, orig. proceeding). We therefore hold the judge of the Starr County Court at Law was authorized to preside over this case and sign the judgment, even though the case was outside his court's subject matter jurisdiction.